DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 10/25/2021 are entered for prosecution. Claims 13-24 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerrit C. Winkel (77357) on 10/28/2021.

The application has been amended as follows: 

1. - 12.	 (Cancelled).

13.	(Currently Amended) A communication system for receiving incoming data streams of samples from one or more channels, the communication system comprising:

a plurality of input buffers adapted for buffering the incoming data streams,

and

a context memory adapted for saving an internal status of the receiver after processing data from one of the plurality of input buffers before switching to a next input buffer and for restoring an internal status of the receiver with a saved internal status related to the next input buffer before switching to the next input buffer wherein an internal status of the receiver related to an input buffer is saved and restored only in the frame detection phase or only before and after demodulating subframes wherein the communication system is implemented at hardware level. 

14.	(Previously Presented) The communication system according to claim 13 wherein the incoming data streams of samples are coming from different standards within the one or more channels and wherein the input buffers are adapted for buffering the incoming data streams. 

15. 	(Previously Presented) The communication system according to claim 13, the input buffers, the receiver and the context memory are implemented at hardware level. 

16. 	(Previously Presented) The communication system according to claim 13, the communication system comprising a block buffer per incoming buffer wherein the communication system is adapted for triggering transfer of the incoming data from an input buffer to the block buffer when the start point of 

17. 	(Previously Presented) The communication system according to claim 16, wherein the input buffers, the receiver, the context memory and the block buffers are implemented at hardware level.

18. 	(Previously Presented) The communication system according claim 13, wherein the incoming data is subdivided in sets which correspond with different standards.

19. 	(Previously Presented) The communication system according to claim 13, the communication system comprising a channelizer adapted for receiving a plurality of channels from a broadband front end and connected with the input buffers for filling the input buffers with incoming data from the plurality of channels. 

20. 	(Previously Presented) The communication system according to claim 13 implemented in a single integrated chip.

21.	(Previously Presented) A network system, the network system comprising at least one transmitter or a plurality of transmitters adapted for transmitting data over one or more channels, and at least one communication system in accordance with claim 13 for receiving the data streams of samples from one or more channels.

22.	(Currently Amended) A method for processing data streams of samples coming from one or more channels, the method comprising:

buffering the incoming data streams of samples, 

sequentially processing the data from the incoming data streams of samples at a processing rate which is higher than or equal to an incoming data rate of the incoming data, wherein the data is processed in a frame detection phase in which a start point of frames and/or subframes in the incoming data is detected, and in a frame demodulation phase in which the frames and/or subframes are demodulated into bits, and 



23. 	(Previously Presented) The method according to claim 22 wherein the incoming data streams of samples are coming from different standards within the one or more channels. 

24.	(Previously Presented) A gateway for receiving data from a first network and transmitting the data to a second network, the gateway comprising a communication system in accordance with claim 13 wherein the gateway is adapted for receiving the data from the first network using the communication system and for transmitting the received data to the second network.

Allowable Subject Matter
Claims 13-24 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “buffering the incoming data streams of samples, sequentially processing the data from the incoming data streams of samples at a processing rate which is higher than or equal to an incoming data rate of the incoming data, wherein the data is processed in a frame detection phase in which a start point of frames and/or subframes in the incoming data is detected, and in a frame demodulation phase in which the frames and/or subframes are demodulated into bits, and saving an internal status related to processing of data of a data stream of samples before processing data of a next data stream of samples and restoring an internal status related the processing of the next data stream of samples before switching to the next data stream of samples wherein the internal status of the receiver related to a data stream of samples is saved and restored only in the frame detection phase or only before and after demodulating subframes“ as recited in claims 13 and 22. Listed below are the closet arts found:

HU et al. (US 20110117871 A1, hereafter Hu) in view of Rofougaran (US 20080080451 A1) –  discloses “buffering the incoming data streams of samples, sequentially processing the data from the incoming data streams of samples at a processing rate which is higher than or equal to an incoming data rate of the incoming data, wherein the data is processed in a frame detection phase in which a start point of frames and/or subframes in the incoming data is detected, and in a frame demodulation phase in which the frames and/or subframes are demodulated into bits, and saving an internal status related to processing of data of a data stream of samples before processing data of a next data stream of samples and restoring an internal status related the only in the frame detection phase or only before and after demodulating subframes”.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOO JEONG/
Primary Examiner, Art Unit 2473
11/3/2021